Citation Nr: 0626631	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  02-19 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for otitis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from March 1976 to August 1976.  He is a veteran by virtue of 
being found to have a compensable disability sustained on 
ACDUTRA.  The case is before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In November 2002 the veteran advised VA he desired to be 
represented in these matters, and also requested a hearing 
before a Veterans Law Judge.  An April 2003 hearing notice 
letter to the veteran was accompanied by a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative.  The letter, sent to the address provided by 
the veteran in his November 2002 correspondence, was returned 
to VA as not deliverable, and obviously he did not appear for 
the hearing, scheduled on May 21, 2003.  In December 2003 the 
case was remanded for further development.  


FINDINGS OF FACT

1.  It is not shown that the veteran has a current diagnosis 
of PTSD.

2.  Chronic otitis was not manifested  in service, and any 
current otitis is not shown to be related to the veteran's 
ACDUTRA. 


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  Service connection for otitis is not warranted.  
38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A May 2005 letter 
from the RO explained what the evidence needed to show to 
substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  Additionally, the letter advised the 
veteran to submit any evidence in his possession pertaining 
to his claim. The September 2001 rating decision, a November 
2002 statement of the case (SOC) and a November 2006 
supplemental SOC provided the text of applicable regulations 
and explained what the evidence showed and why the claims 
were denied.   Although the veteran was not provided notice 
regarding criteria for rating the disabilities at issue and 
effective dates of awards (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)) such notice would only be relevant 
if the benefits sought were being granted. 
 
While VCAA notice was not given prior to the rating on 
appeal, the appellant had ample opportunity to respond to the 
notice letters and the SOC and SSOCs and to supplement the 
record after notice was given.  The claims were readjudicated 
after VCAA notice was given.  The veteran is not prejudiced 
by any technical notice deficiency that may have occurred 
along the way, and no further notice is required.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  He was provided VA ear 
evaluations.  The RO also attempted further development of 
the claim pursuant to the Board's December 2003 remand, and 
sought to contact him for releases to allow the RO to secure 
any outstanding medical evidence.  As he was homeless and his 
current mailing address was unknown, the RO contacted his 
bank (he receives VA checks via direct deposit) in early 
February 2004 to see if they could provide the veteran's 
current address.  Later in February 2004, the veteran filed a 
claim for increase for his service connected hearing loss 
listing a new mailing address.  Consequently, in May 2005 the 
RO sent him a VCAA notice letter to this new mailing address 
that included a request for him to authorize the RO to obtain 
any outstanding pertinent medical evidence.  However, this 
letter returned as undeliverable.  As the veteran has not 
provided the RO with a current mailing address and the 
veteran's bank has not provided any address information, the 
RO has exhausted means to conduct further development.  The 
duty to assist is not a one way street (See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The RO has followed 
proper procedure for assisting homeless veterans, and the 
Board finds that VA's assistance obligations are met.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review. 




II.  Factual Background

Service medical records do not show any treatment or 
diagnosis of otitis or a psychiatric disorder.   Service 
personnel records show ACDUTRA only (and thus no indication 
of combat).  In May 1978 the veteran certified that he 
considered himself sound and well and physically able to 
perform military duty, and that he did not have any defect or 
condition that would preclude performance of military duty.  

A May 1992 private progress note shows a diagnosis of otitis 
extrema.  The veteran indicated that he had been having 
problems with ear discharge for several years, however he had 
previously been unable to afford medical care.  

A July 1993 VA Medical Certificate showed that the veteran 
reported chronic, recurrent sinus and ear infections since 
1982.  

On VA ear nose and throat examination in August 1994 the 
diagnoses were hearing loss and history of chronic sinusitis.  

A January 2000 VA progress note showed a diagnostic 
assessment of otitis externa.  The veteran's ears were 
irrigated and a large portion of tenacious yellow appearing 
cerumen was washed out of his left ear.  The left ear was 
noted to be erythematous with a scarred tympanic membrane.  

An April 2001 VA progress note showed a normal ear nose and 
throat (ENT) examination except for some cerumen in the left 
canal.   

An April 2002 VA progress note shows that the veteran was 
scheduled for a psychiatric consultation.  However, the 
consultation was canceled, and was not subsequently 
rescheduled.

On September 2002 VA ear examination the veteran's tympanic 
membranes were found to be clear, membranes were intact and 
there were no deformities.  

In his November 2002 Form 9 the veteran indicated that during 
training at Fort Benning in May or June 1976 he was sitting 
in the right hand side of the bleachers.  The drill 
instructor was playing around with a simulator and when he 
threw it up in the air too late, it blew up by the veteran's 
ear, causing his ears to ring for a week.  

A February 2004 VA progress note shows that the veteran was 
complaining of worsening right ear pain.  

III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service (to include ACDUTRA).  38 U.S.C.A. §§ 101, 
1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. §  3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.   38 
C.F.R. § 3.304(f).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

PTSD

There is no competent (medical) evidence of record that the 
veteran has PTSD.  He was scheduled for a psychiatric 
consultation in April 2002, but that consultation was 
canceled and not rescheduled.  As a result the record is 
devoid of any psychiatric findings, let alone a diagnosis of 
PTSD.  While the veteran may believe that he currently 
suffers from PTSD, his allegations are not competent evidence 
of a medical diagnosis.  "Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

 In the absence of proof of current disability, there can be 
no valid claim of service connection.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  Consequently, the analysis of this 
claim need not proceed any further.  However, it is 
noteworthy that there is also no evidence of the occurrence 
of a stressor event in service and no evidence of a link 
between service and any current psychiatric disability.  None 
of the elements necessary to establish service connection for 
PTSD claim is shown, and service connection for PTSD is not 
warranted.  




Otitis

Given that otitis extrena was diagnosed in January 2000, and 
that the veteran had documented problems with right ear pain 
as recently as in February 2004, there is at least some 
evidence that he has a chronic otitis disability.  However, 
there is no competent evidence that otitis became manifest in 
service or that any current otitis might be related to 
service.  Service medical records are negative for any 
treatment or diagnoses of otitis, and there is no medical 
opinion of record relating any current otitis to the 
veteran's ACDUTRA.  While the veteran may believe that his 
otitis is related to service, as a layperson, his allegations 
are not competent evidence of medical etiology.  See Espiritu 
v. Derwinski, supra.

The preponderance of the evidence is against this claim, and 
it must be denied.  


ORDER

Service connection for PTSD is denied.

Service connection for otitis is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


